           Case 1:19-cv-10976-AJN Document 27 Filed 09/03/21 Page 1 of 3


                                                                     SDCSDNI'
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        E:L£CTRO'.NICA1,LY. FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC/#;,_ _ _ _ _ _ __
                                                                    n,u   Fl.L o~   9/3/21

    Walter Tenesca,

                          Plaintiff,
                                                                       19-cv-10976 (AJN)
                   –v–
                                                                      MEMORANDUM
    Gemelli Restaurant Group Inc. et al.,                            OPINON & ORDER

                          Defendants.


ALISON J. NATHAN, District Judge:

         On August 16, 2021, the Court ordered Plaintiff to proceed with the prosecution of this

action or the Court would dismiss the action with prejudice for failure to prosecute. Dkt. No. 26.

That order followed a year-long stay of the case pending a Defendant’s bankruptcy proceeding,

Dkt. No. 15, which, according to Plaintiff, was closed on May 26, 2021, Dkt. No. 25.1 Before

that stay, the Court ordered Plaintiff several times to file proof of service on Defendants and to

seek any certificates of default against Defendants. Dkt. Nos. 8, 9, 13. Plaintiff failed to comply

with these orders. Further, Plaintiff in its latest status report filed August 13, 2021, did not

indicate any intention of pursuing the action. Dkt. No. 25.

         “Rule 41(b) of the Federal Rules of Civil Procedure authorizes the district court to

dismiss an action ‘[i]f the plaintiff fails to prosecute or to comply with [the] rules or a court

order.’” Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (quoting Fed. R. Civ. P. 41(b)).

“A district court considering a Rule 41(b) dismissal must weigh five factors: ‘(1) the duration of

the plaintiff’s failure to comply with the court order, (2) whether plaintiff was on notice that


1
  Plaintiff did provide the Court the outcome of the bankruptcy proceeding, the case number of
the proceeding, or even which of the four Defendants had faced bankruptcy. Dkt. No. 25.
          Case 1:19-cv-10976-AJN Document 27 Filed 09/03/21 Page 2 of 3




failure to comply would result in dismissal, (3) whether the defendants are likely to be prejudiced

by further delay in the proceedings, (4) a balancing of the court’s interest in managing its docket

with the plaintiff’s interest in receiving a fair chance to be heard, and (5) whether the judge has

adequately considered a sanction less drastic than dismissal.’” Id. (quoting Lucas v. Miles, 84

F.3d 532, 535 (2d Cir.1996)).

        Applying the five factors set forth in Baptiste, the Court concludes that dismissal under

Rule 41(b) for failure to prosecute is warranted. First, this Court first ordered Plaintiff to seek a

default judgment in March of 2020. Dkt. No. 8. Even before a Defendant entered bankruptcy

proceedings, Plaintiff did not comply with the Court’s orders and has not since. Second, Plaintiff

received abundant notice of the potential for dismissal with prejudice. Plaintiff was given “one

final opportunity to comply with the Court orders” on June 10, 2020, Dkt. No. 13, and was given

yet another opportunity on August 16, 2021, Dkt. No. 26. Both orders warned Plaintiff that the

Court would dismiss with prejudice. Third, Defendants have not yet made an appearance and so

would experience little prejudice if the case is not dismissed. Fourth, this Court endeavors to

resolve actions pending before it as quickly as possible and, consistent with the Civil Justice

Reform Act, to move cases along efficiently. The Court has provided Plaintiff with multiple

opportunities to be heard, but Plaintiff has not been communicative. As other courts have noted,

“[i]t is not the function of this Court to chase dilatory plaintiffs while other litigants in this

district seek access to the courts.” Holcombe v. Skupien, No. 14-cv-1448 (PAC), 2014 WL

6879077, at *3 (S.D.N.Y. Dec. 5, 2014) (quoting Hibbert v. Apfel, No. 99-cv-4246 (SAS), 2000

WL 977683, at *3 (S.D.N.Y. July 17, 2000)).

        Finally, the usual sanction for failure to prosecute under Rule 41(b) is dismissal with

prejudice. See Fed. R. Civ. P. 41(b) (“Unless the dismissal order states otherwise, a dismissal
          Case 1:19-cv-10976-AJN Document 27 Filed 09/03/21 Page 3 of 3




under this subdivision (b) and any dismissal not under this rule—except one for lack of

jurisdiction, improper venue, or failure to join a party under Rule 19—operates as an

adjudication on the merits.”). The Court is unaware of how a lesser sanction than dismissal

would prompt Plaintiff to comply with the Court’s orders given that Plaintiff has not responded

to the Court’s orders or otherwise communicated an intention to continue this case—even after

the Court provided repeated, express warnings that Plaintiff faced dismissal. See Melendez v.

City of New York, No. 12-cv-9241 (AJN), 2014 WL 6865697, at *3 (S.D.N.Y. Dec. 4, 2014).

       The Court therefore dismisses this case with prejudice for failure to prosecute. The Clerk

of Court is respectfully directed to close this case.



       SO ORDERED.


Dated: September 3, 2021
       New York, New York

                                               __________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge
